Citation Nr: 9935187	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  94-38 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disorder as 
secondary to the service-connected right foot disorder.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from March 1971 to March 1973.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for a low back 
disorder as secondary to the residuals of a right foot 
injury.  The veteran perfected an appeal of that decision.

This case was previously before the Board in December 1996, 
at which time the Board remanded the case to the RO for the 
purpose of providing the veteran a VA examination.  The 
development was undertaken and the case returned to the 
Board, and in an August 1998 decision the Board denied the 
claim of entitlement to service connection for a low back 
disorder.

The veteran appealed the Board's August 1998 decision to the 
Court of Appeals for Veterans Claims (formerly the Court of 
Veterans Appeals) (the Court) and, as the result of a Joint 
Motion for Remand, in a June 1999 order the Court vacated the 
Board's August 1998 decision and remanded the case for re-
adjudication.


REMAND

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Court defined 
"disability" in this context as impairment of earning 
capacity, including any additional impairment of earning 
capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

In the Board's December 1996 remand, the RO was asked to 
provide the veteran a VA specialist examination for the 
purpose of obtaining an opinion on whether his low back 
disorder had been caused or aggravated by the right foot 
disorder.  Paragraph No. 2 of the remand instructions 
provided as follows:

The veteran should then be afforded a VA 
examination by an appropriate medical 
specialist who has not previously 
examined him, if possible, to determine 
the nature and extent of low back 
dysfunction, in its entirety.  It is 
essential that the claims folder and a 
copy of this remand be given to the 
examiner for review prior to the 
examination.  The examination should be 
conducted in accordance with the 
diagnostic procedures outlined in the VA 
Physician's Guide for Disability 
Evaluation Examinations.  All necessary 
and appropriate tests and X-rays should 
be conducted, and the examiner should 
review the results of any testing prior 
to completion of their report.  It is 
requested that the examiner express an 
opinion as to whether any part, if not 
all, of low back dysfunction was caused 
or aggravated by the service-connected 
right foot disorder and, if aggravated, 
the percentage or fraction of the whole 
low back disability that was so 
aggravated.  Also, all manifestations and 
diagnoses of low back dysfunction should 
be presented.  It would be helpful if a 
full explanation of the conclusions 
reached is included.

In accordance with the remand instructions, in November 1997 
the RO requested the VA medical center (MC) to provide the 
veteran an examination by a specialist in orthopedics.  In 
requesting the examination the RO provided to the VAMC the 
language of Paragraph No. 2 of the remand instructions, 
verbatim.

In November 1997 the veteran was provided the requested 
examination.  In his report of the examination the examiner 
stated that he had possession of the claims file, and that 
the claims file was reviewed prior to the examination.  He 
also summarized the existing medical evidence pertaining to 
the veteran's right foot and low back disabilities, including 
a computerized tomography (CT) scan and X-ray study of the 
right foot in 1994 and private medical records documenting 
the veteran's low back disability back to 1984.  The examiner 
also obtained a medical history from the veteran.  He 
conducted a physical examination of the veteran and, 
apparently based on the results of the examination and his 
review of the relevant medical evidence from the claims file, 
provided the opinion that any low back condition was not 
caused or aggravated by the service-connected right foot 
condition.

The examiner also stated that an X-ray study of the right 
foot was being requested.  The report of the X-ray study was 
provided to the RO, which shows that the X-ray study was 
conducted on the same day as the examination, and that the 
report of the examination was transcribed two days later.  
The report of the X-ray study also shows the name of the 
patient as the veteran in one location, but the name of 
another individual in another section of the report.

In the Joint Motion for Remand, the representatives of the 
veteran and the Secretary agreed that the RO had not 
substantially complied with the Board's remand instructions, 
and asked the Court to vacate the Board's decision and remand 
the case to the Board, which request the Court granted.  See 
Stegall v. West, 11 Vet. App. 268 (1998), (the veteran is, as 
a matter of law, entitled to compliance with the Board's 
remand instructions).  The representatives found three 
specific problems with the December 1997 VA examination 
report:

1.  The remand instructions required the examiner 
to conduct X-ray studies of the veteran's right 
foot and low back, but X-rays only of the right 
foot were obtained;

2.  The remand instructions requested that a 
diagnosis be rendered, but none was provided;

3.  The remand instructions required the examiner 
to review the results of any testing prior to 
completion of the report, but that the examiner had 
not reviewed the December 1997 X-ray study of the 
right foot prior to completing his report.

In view of the stipulations of the Joint Motion for Remand, 
which has become the order of the Court, it is necessary that 
this case be remanded to the RO for the following 
development:

1.  The veteran should be provided an X-
ray study of the low back and the right 
foot by VA.  The claims file, including 
the X-ray studies, should then be 
provided to the orthopedic specialist who 
conducted the December 1997 VA 
examination.  The examiner should provide 
a diagnosis for the veteran's low back 
disorder.  The examiner should also state 
whether the results of the current X-ray 
studies alter his previous opinion 
pertaining to the relationship, if any, 
between the low back disorder and the 
service-connected right foot disorder.  
As an alternative, the examiner may 
provide an opinion, based on the relevant 
evidence, on whether the veteran's low 
back disorder was caused or aggravated by 
the service-connected right foot 
disorder.  An additional orthopedic 
examination should be provided to the 
veteran if the examiner determines that 
such an examination is necessary.

2.  If the examiner who conducted the 
December 1997 examination is no longer 
available, the RO should provide the 
veteran another VA orthopedic examination 
in order to determine whether his low 
back disorder is etiologically related to 
the service-connected right foot 
disorder.  The claims file and a copy of 
this remand must be made available to and 
be reviewed by the examiner in 
conjunction with the examination.  All 
diagnostic studies that the examiner 
determines to be relevant should be 
conducted.

The examiner should conduct an orthopedic 
examination of the veteran and, based on 
the examination results, the evidence in 
the claims file, and sound medical 
principles, provide an opinion on whether 
the veteran's low back disorder, whatever 
the diagnosis, was caused or aggravated 
by the service-connected right foot 
disorder.  If the examiner determines 
that the low back disorder has been 
aggravated by the right foot disorder, 
the examiner should specify the degree of 
increased low back disability (but only 
that degree) over and above the degree of 
disability existing in the absence of the 
aggravation.  The examiner should provide 
the rationale for the opinion, and note 
that the results of all testing have been 
considered prior to completing the 
report.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinion are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  Stegall, 11 Vet. App. at 268.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
secondary service connection for a low 
back disorder.  If any benefit requested 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case that 
includes all evidence submitted since the 
last supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


